Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (5,503,693).
The Inoue et al reference teaches a quasi-single crystal film, note entire reference.  The film which is a metal comprises a plurality of crystal grains.  There can be a dominate or more than 50 percent of one type of orientation, note cols 2 and 3.  The film when treated or processed with mechanical forces can have different orientations above 50 percent, note examples.  The sole difference between the instant claim and  the prior art is the specific majority orientation, (111) (instant claim 3).  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  majority orientation (111) in the Inoue et al reference in order to start with an orientation that will create 
With regards to claim 5, the material is a single layer, note col. 2.
With regards to claim 7, the metal can contain nickel, note col. 3 and examples.
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (5,503,693).
The Inoue et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the grain size and type.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  majority orientation (111) in the Inoue et al reference in order to start with an orientation that will create different ones when treated, noting the reference does teach that different orientations are known for starting films and that different orientation can be made by changes in the treatment processes.

			Response to Applicants’ Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
Applicants’ argument concerning the Inoue et al reference is noted.  However, the reference does teach and show several different orientations of the quasi-single crystal film.  In some of the embodiments there are orientations which are above 50 percent, note cites in the rejections.  The reference does teach that the orientations of the crystal film can be varied, not limited to one specific and can have a major orientation.  The reference does not exclude the claimed orientations.  Thus, the reference does render the instant claims obvious to one of ordinary skill in the art, as an art recognized variable. 
The 112 rejection has been overcome by applicant’s amendment to the claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714